         Case 1:20-cv-00011-CWD Document 7 Filed 04/21/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 KRISTOPHER A. WREDE,
                                                Case No. 1:20-cv-00011-CWD
                      Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 ALBERT RAMIREZ,

                      Respondent.


       Petitioner Kristopher A. Wrede has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court conviction. See Dkt. 1. The Court now reviews the

petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”). Having

reviewed the record, and otherwise being fully informed, the Court enters the following

Order directing Petitioner to file an amended petition if Petitioner intends to proceed.

                                REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

INITIAL REVIEW ORDER - 1
          Case 1:20-cv-00011-CWD Document 7 Filed 04/21/20 Page 2 of 5




appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

2.     Discussion

       In the Seventh Judicial District Court for Bingham County, Idaho, Petitioner was

convicted of battery of a health care worker. Petitioner received a unified sentence of

three years in prison with two years fixed. Petitioner’s conviction was affirmed on direct

appeal.

       In the instant Petition for Writ of Habeas Corpus, Petitioner brings a single

claim—that he is actually innocent of the crime of conviction because the underlying

criminal conduct was a direct result of Petitioner’s Asperger’s syndrome, which is now

categorized within the umbrella diagnosis of Autism Spectrum Disorder in the DSM-V.

Petitioner also claims that it is unconstitutional, under the Eighth Amendment, “to make

the Direct Product of [Petitioner’s] Autism Spectrum Disorder illegal.” Dkt. 1 at 3.

       Petitioner’s actual innocence claim is not cognizable, meaning that it cannot be

raised in federal habeas corpus. Stephenson v. Blades, No. 1:13-CV-00285-BLW, 2014

WL 3509448, at *7 (D. Idaho July 14, 2014) (unpublished); see Herrera v. Collins, 506

U.S. 390, 400 (1993) (“Claims of actual innocence based on newly discovered evidence

have never been held to state a ground for federal habeas relief absent an independent

constitutional violation occurring in the underlying state criminal proceeding.... This rule

is grounded in the principle that federal habeas courts sit to ensure that individuals are not




INITIAL REVIEW ORDER - 2
          Case 1:20-cv-00011-CWD Document 7 Filed 04/21/20 Page 3 of 5




imprisoned in violation of the Constitution—not to correct errors of fact.”).1 Therefore,

the Petition appears subject to summary dismissal.

        However, because Petitioner cites the Eighth Amendment, he may also be

attempting to claim that his sentence is excessive.

        In general, “so long as the sentence imposed does not exceed the statutory

maximum,” it does not violate the Eighth Amendment. United States v. McDougherty,

920 F.2d 569, 576 (9th Cir. 1990), abrogated on other grounds by Sessions v. Dimaya,

138 S. Ct. 1204 (2018). Even if the sentence is within the statutory maximum penalty,

however, the sentence cannot be grossly disproportionate to the offense committed.

Graham v. Florida, 560 U.S. 48, 59 (2010). An analysis of the gross proportionality

standard must include consideration of “all of the circumstances of the case.” Id. These

circumstances include “(1) the gravity of the offense and harshness of the penalty; (2) the

comparison with sentences imposed on other criminals in the same jurisdiction; and

(3) where appropriate, the comparison with sentences imposed for commission of the

same crime in other jurisdictions.” McDougherty, 920 F.2d at 576.

        In applying this principle, the United States Supreme Court has reviewed several

unquestionably harsh sentences and upheld them under the Eighth Amendment. In

Harmelin v. Michigan, the Court upheld a judgment sentencing the defendant to a

mandatory life sentence without the possibility of parole for possessing more than 650




1
 An assertion of actual innocence can, however, serve as “a gateway through which a habeas petitioner
must pass to have his otherwise barred constitutional claim considered on the merits.” Herrera, 506 U.S.
at 404.
INITIAL REVIEW ORDER - 3
             Case 1:20-cv-00011-CWD Document 7 Filed 04/21/20 Page 4 of 5




grams of cocaine. 501 U.S. 957, 994–95 (1991). In Rummel v. Estelle, it did not disturb a

sentence of life with the possibility of parole for a recidivist offender for the crimes of

fraudulent use of a credit card to obtain $80 in goods and services, passing a forged check

for $28.36, and obtaining $120.75 by false pretenses. 445 U.S. 263, 284–85 (1980). In

upholding that sentence, the Court cited, as an example of a disproportionate sentence, “if

a legislature made overtime parking a felony punishable by life imprisonment.” Id. at 274

n.11.

        In Ewing v. California, the Supreme Court affirmed a sentence of 25 years to life

in prison where the defendant was convicted of felony grand theft for stealing three golf

clubs worth $399 each. 538 U.S. 11, 18, 20 (2003). And in Lockyer v. Andrade, the Court

held that a sentence of 25 years to life in prison, for stealing $150 worth of videotapes,

did not warrant habeas corpus relief under the gross disproportionality principle. 538 U.S.

63, 77 (2003). As can be seen from these cases, severe penalties “may be cruel, but they

are not unusual in the constitutional sense.” Harmelin, 501 U.S. at 994.

        Petitioner should keep the above standards in mind if he files an amended petition.

                                           ORDER

        IT IS ORDERED:

        1.      Within 28 days after entry of this Order, Petitioner must file an amended

                petition as described above. If Petitioner fails to file a timely amended

                petition, or if it appears from the face of the amended petition that

                Petitioner is not entitled to relief, this case may be dismissed without

                further notice.

INITIAL REVIEW ORDER - 4
          Case 1:20-cv-00011-CWD Document 7 Filed 04/21/20 Page 5 of 5




     2.      The Clerk of Court will provide Petitioner with this Court’s form § 2254

             petition, and Petitioner is encouraged and expected to use that form to draft

             any amended petition.



                                                DATED: April 21, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




INITIAL REVIEW ORDER - 5
